DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	In response to the Amendment received on 01/07/2021, the examiner has carefully considered the amendments.  The examiner acknowledges the cancellation of claims 2-5 and 8.  

Response to Arguments

Applicant’s arguments, see Amendment/Remarks, filed 01/07/2021, with respect to claims 1, 6-7, 9-13 and 25 have been fully considered and are persuasive.  The rejection of claims 1-4 and 10-16 and 18-19, 21 and 25 under 35 U.S.C. 102(a1) as being anticipated by Kaneka (JP2012-188594) has been withdrawn.  Kaneka fails to expressly teach and/or render obvious a composition comprising an acrylate compound that is an acrylate polymer containing an acrylic acid ester in polymerized form as a main component of the polymer and wherein said polymer contains at least one functional group prone to photoinitiation, wherein the functional group prone to photoinitiation is derived from a benzophenone group in combination with at least one silyl-terminated polymer.  The (meth) acrylate polymer (B) set forth in Kaneka is not taught to have or is required to have functional groups prone to photoinitiation, such as benzophenone. The closest most pertinent prior art would be to Fujita et al (7,081,484).  Fujita sets forth a curable composition comprising a silyl-terminated polymer; a photocurable substance; an air-oxidation curable substance; a high molecular weight plasticizer; a reactive plasticizer or a compound having an silanol group and/or a group capable or reacting with moisture to give a compound having a silanol group, wherein the photocurable substance may be a vinyl polymer having functional 


Allowable Subject Matter

Claims 1, 6-7, 9-23 and 25 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art, alone or in combination, fails to expressly teach and/or fairly suggest a hardenable polymer composition comprising (a) least one acrylate compound that is an acrylate polymer containing an acrylic acid ester in polymerized form as the main components of the polymer and wherein the acrylate polymer contains a functional group prone to photoinitiation which is derived from a benzophenone group in combination with a silyl-terminated polymer as outlined in the instant claims.  Thus, the prior art is silent with regard to adhesive, sealant, gasket, coating, and knife-filler coating compositions comprising said hardenable polymer composition as instantly claimed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074.  The examiner can normally be reached on 10 am to 6:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                                                                                                                                                                                                                                



SMc